           CASE 0:19-cv-01771-DWF-TNL Doc. 9 Filed 09/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Chester C. Graham,                              Court File No.: 0:19-CV-01771 (DWF/TNL)

                Plaintiff,

 vs.                                                STIPULATION OF DISMISSAL
                                                         WITH PREJUDICE
 Marketing Labs, L.L.C.,
 d/b/a DirectLoanTransfer,
 d/b/a DirectLoanTransferLegit,
 d/b/a SameDayPaydayLoans,
 d/b/a PaydayLoansOnline,
 d/b/a MidweekPay,

                Defendant.


         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

Chester C. Graham, that all claims asserted in the above-captioned litigation, including all

claims    for   attorneys'     fees,   against   Defendant   Marketing   Labs   LLC,   d/b/a

DirectLoanTransfer, d/b/a DirectLoanTransferLegit, d/b/a SameDayPaydayLoans, d/b/a

PaydayLoansOnline, d/b/a MidweekPay, shall be, and the same are hereby, dismissed with

prejudice and on the merits, and without further costs, disbursement and/or attorneys' fees

to any of the parties hereto.

         IT IS FURTHER STIPULATED AND AGREED that the Court may forthwith

enter immediate judgment of dismissal pursuant to Federal Rule of Civil Procedure 54(b)

on Plaintiffs claims against Defendant with prejudice and on the merits, and without costs

or disbursements.
             CASE 0:19-cv-01771-DWF-TNL Doc. 9 Filed 09/27/19 Page 2 of 2




Dated:                                  By:    ail. s&ale-s>
                                              Chester C. Graham
                                              Park Ridge #214
                                              905 Forest Avenue
                                              Northfield, MN 55057
                                              Telephone: (507) 403-9014
                                              chester4 7 4@gmail.com




                                              MEAGHER & GEER, P.L.L.P.

Dated: September 18, 2019               By: s/Nicholas J. O'Connell
                                            Nicholas J. O'Connell (#340832)
                                            33 South Sixth Street, Suite 4400
                                            Minneapolis, MN 55402
                                            Telephone: (612) 338-0661
                                            Facsimile: (612) 338-8384
                                            noconnell@meagher.com

                                              Attorneys for Defendant Marketing
                                              Labs LLC
13037703.1




                                          2
